Title: To Thomas Jefferson from Francis Hopkinson, 28 June 1786
From: Hopkinson, Francis
To: Jefferson, Thomas



My dear sir
Philada. June 28th. 1786

I would fain deserve the good Character you were pleased to give me in one of your late Letters—that of a punctual Correspondent. Our Volume of Philosophical Transactions made it’s first Appearance in public yesterday and to Day I shall put one on the way at last to your Hand.
I have lately been in New Jersey and saw a Bird which a Country man had shot, and is I think a Curiosity. This Bird is of the Heron Species, and is certainly a Stranger amongst us. It has three long and very white Feathers growing out of the Top of it’s Head but these are so formed as to look more like pieces Bobbin, or silk Cord, than Feathers, and very beautiful. But what I thought most remarkable, is, that to the middle Claw of each  foot he had annexed a perfect small-tooth’d Comb, with which I suppose he comb’d his elegant Plumage. I have got one of the Feet, and two of the Feathers of the Crest, which, when a better Opportunity offers, I will send to you for Monsr. Buffon, with such a description of the Bird, as I can give. After all, it is more than probable that this may be no Curiosity to so great a natural Historian as Mr. Buffon. I have not yet got Mr. Colden’s Pamphlet on Gravitation but, as I told you before, am sure you can get his work more at large at Mr. Dodsley’s Shop Pal-mal London who published it in the year 1752 or 54, I have forgot which.
I have been this week past closely engaged in Church Business. We are making some Reform in our Discipline and Worship, for which, the Revolution has afforded a very favourable Opportunity. Clerical and Lay Deputies from New York, New Jersey, Pennsylvania, Delaware, Maryland, Virginia and South Carolina attended for this Purpose. This is the Second Convention that has assembled on this Business A new Book of Common Prayer has been published for Consideration. I will send you one together with our Journals when a better Opportunity offers than the present. Our Organization will be complete when we shall have obtained the divine Succession in Consecration from the Bishops of England, who seem well disposed to communicate it as we have a Letter to that Purpose signed by 19 Bishops of England. The Convention made me their Secretary, so that I have had Business enough on hand.
I sent you a Description of my Spring-Block for assisting a Vessel in sailing, but have not yet made the Experiment. My spare Time and Attention is at present much engaged in a Project to make the Harmonica or musical Glasses to be played with Kees, like an Organ. I am now far forward in this Scheme and have little Doubt of Success. It has in vain been attempted in France and England. It may therefore seem too adventurous in me to undertake it, but the Door of Experiment is open; in Case of Disappointment the Projector is the only Sufferer. Adieu! & believe me ever Your affectionate Friend & humble Servant,

Fras. Hopkinson

